Citation Nr: 1640544	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to April 27, 2009 for the grant of a total disability rating for compensation purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty in the United States Army from February 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction rests with the RO in Phoenix, Arizona, from which the appeal was certified.  

The Veteran and his wife testified at a hearing before a Decision Review Officer at the RO in December 2010, and before the undersigned sitting at the RO in March 2012.  A transcript of each hearing is associated with the claims file.

This claim was initially before the Board in May 2014, when it was remanded for further development.


FINDINGS OF FACT

1.  The earliest claim for entitlement to a TDIU was received by VA on June 9, 2004.

2.  The Veteran's service-connected disabilities rendered him unable to secure and follow a substantially-gainful occupation from June 9, 2004.


CONCLUSION OF LAW

The criteria for an effective date of June 9, 2004, but no earlier, for the grant of entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim stems from the October 2009 rating decision that granted entitlement to a TDIU with an effective date of April 27, 2009, the date of his application for a TDIU due to service-connected posttraumatic stress disorder (PTSD).  See April 2009 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  He seeks an effective date for the TDIU grant of June 9, 2004, the date he filed a claim for nonservice-connected pension alleging he was prevented from working due to PTSD and a heart condition.  

In addition, the Veteran contends that he should be found to be unemployable from June 9, 2004 because the RO found him to be permanently and totally disabled in an April 2005 rating decision from June 9, 2004.  He was granted a nonservice-connected pension based, in part, on his coronary artery disease and PTSD, both of which eventually became service connected.

Earlier Effective Date

In its May 2014 decision, the Board granted an earlier effective date of June 9, 2004 for service connection of coronary artery disease.  Then, the Board remanded the claim for an earlier effective date for a TDIU to be re-adjudicated after the RO had assigned the rating for the Veteran's coronary artery disease for the period from June 2004 to April 2009.  After the RO assigned the rating for coronary artery disease, it continued to deny an earlier effective date for a TDIU because April 27, 2009 was the date VA received the Veteran's application for a TDIU.  See June 2014 Supplemental Statement of the Case.  

The effective date of an award of benefits based on an original claim, a claim reopened after final adjudication, or a claim for increase is either the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  Prior to March 24, 2015, a claim was defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim was defined as any communication or action indicating intent to apply for one or more benefits. 38 C.F.R. § 3.155(a) (2014).  These prior versions of the regulations apply in this appeal.  

On his Veteran's Application for Compensation and/or Pension (VA Form 21-526) received by VA on June 9, 2004, the Veteran wrote in Part D, which pertains to a claim for pension, that he was prevented from working due to PTSD and a heart condition, and that he last worked in 2001.  It is clear from the Veteran's statements on his application that he was seeking benefits for unemployability caused by PTSD and coronary artery disease; therefore, the Board finds in the circumstances of this case, the June 9, 2004 application may reasonably constitute a claim for entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam).  

To that end, review of the file does not show that any other correspondence or documentation dated prior to the June 2004 claim asserted entitlement to a TDIU.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the Board finds the earliest claim for entitlement to a TDIU was received by VA on June 9, 2004.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   However, the question remains whether a TDIU is warranted prior to April 27, 2009.  

TDIU

VA will grant a TDIU when the evidence shows that a veteran is unable to secure or follow a substantially-gainful occupation consistent with the veteran's education and occupational experience, by reason of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when service connection is in effect for one disability rated as 60 percent or more, or when there are two or more service-connected disabilities with at least one disability rated as 40 percent or more, such that there is a combined rating of at 70 percent.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The record must also show that the service-connected disability or disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially-gainful occupation. 38 C.F.R. §§ 3.340, 4.16(a).  

The record shows that effective from June 2004, (and to August 2009 when the rating for PTSD was increased to 100 percent), service connection was in effect for coronary artery disease, evaluated as 60 percent disabling, and PTSD, evaluated as 30 percent disabling.  The Veteran's combined disability rating was 70 percent.  Therefore, the Board finds that the Veteran's service-connected disabilities meet the schedular criteria for a TDIU from June 2004.  38 C.F.R. § 4.16(a).  Thus, the remaining inquiry is whether such disabilities rendered the Veteran unable to secure or follow a substantially-gainful occupation prior to April 2009, when TDIU was granted by the RO.  The Board emphasizes that a TDIU is limited to consideration of service-connected disabilities.  

In the present case, the Veteran's application for benefits shows he completed 10th grade, obtained a GED, and completed three years of college without receiving a degree.  See June 2004 VA Form 21-526.  He held 26 jobs from 1965 through 2001, including mail clerk, draftsman, engineer, manager, and carpenter.  When he last worked in 2001, he was self-employed as a builder/realtor.  Id.  

As indicated above, the Veteran was granted pension benefits in a 2005 decision, effective from June 2004.  Pension benefits are essentially monetary benefits provided war time Veterans who are unemployable due to any disability, rather than due to service connected disability alone.  The primary medical basis for favorable determination was impairment caused by PTSD and coronary artery disease, which had not yet been service connected.  The RO also considered the Veteran's kidney stones, diabetes and hypertension, but since he had not had a recurrence of kidney stones in many years, his hypertension was controlled by medication, and his diabetes managed by diet alone, it is clear that the Veteran's primary impairment stemmed from his now service connected PTSD and coronary artery disease.  

Consistent with that decision to award pension benefits, the record shows the presence of shortness of breath, episodes of frequent chest pain, weakness and lack of stamina attributed to the Veteran's coronary artery disease since his 2004 application for benefits.  These factors, when combined with the symptoms associated with PTSD of depression, anger, distrustfulness, sadness and poor concentration support the notion that the Veteran's service-connected disabilities rendered him unable to secure and follow substantially-gainful employment consistent with his prior education, training, and work history.  In these circumstances then, the reasonable conclusion is that the impairment from coronary artery disease and PTSD which supported the award of pension benefits, likewise supports the award of TDIU benefits.  Therefore, entitlement to a TDIU is granted effective from June 9, 2004.  


ORDER

Subject to the applicable regulations concerning the payment of monetary benefits, an effective date of June 9, 2004, but no earlier, for entitlement to a TDIU is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


